Case 2:20-cv-06201-KES Document 23 Filed 02/23/21 Page 1 of 1 Page ID #:59



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   MARGARET VALDEZ,                         )   Case No.: 2:20-cv-06201-KES
                                              )
12                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
15                                            )
                  Defendant                   )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $1,600.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATE: February 23, 2021
24                             ___________________________________
                               THE HONORABLE KAREN E. SCOTT
25                             UNITED STATES MAGISTRATE JUDGE
26

                                              -1-
